DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 24 August 2021 is acknowledged, the pending claims as amended below are allowable, and so the restriction between at least Groups I and IV as set forth in the Office action mailed on 24 June 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hussein Akhavannik on 10 December 2021.

The application has been amended as follows: 

1.	(Currently Amended) A method for manufacturing an elastomeric stopper or piston, the method comprising: 
placing, into a mold, an assembly of an uncured elastomeric sheet, an inert film fully covering the elastomeric sheet, and a release film covering the inert film, such that the release film is in contact with and positioned between the inert film and an interior surface of an open cavity of the mold, the inert film having an initial surface roughness characterized by an initial peak density;
compression molding  assembly is forced into the open cavity, the elastomeric sheet is cured, and the inert film is laminated onto the elastomeric sheet to form a laminated , whereby localized contact areas between the inert film and the release film are stretched during said forcing so as to increase surface roughness of the inert film to a second surface roughness characterized by a second peak density that is greater than the initial peak density; and
removing the release film from the laminated inert film.  

2.	(Cancelled) 

1, wherein the second peak densityrelative to the initial peak density.

4.	(Currently Amended) The method of claim [[2,]] 1, wherein the second peak densityrelative to the initial peak density.

5.	(Currently Amended) The method of claim [[2,]] 1, wherein the second peak densityrelative to the initial peak density.

6.	(Currently Amended) The method of claim [[2,]] 1, wherein the second peak densityrelative to the initial peak density.

7.	(Cancelled) 

8.	(Currently Amended) The  method of claim [[7]] 1, wherein the second peak density is greater than 50,000 peaks/mm2 when applying a Gaussian filter of 2.0 microns or 2 when applying a Gaussian filter of 0.08 microns.

9.	(Currently Amended) The method of claim [[7]] 1, wherein the second peak density is greater than 100,000 peaks/mm2 when applying a Gaussian filter of 2.0 microns or 2 when applying a Gaussian filter of 0.08 microns.

10.	(Currently Amended) The  method of claim [[7]] 1, wherein the second peak density is greater than 150,000 peaks/mm2 when applying a Gaussian filter of 2.0 microns or2 when applying a Gaussian filter of 0.08 microns.


 method of claim [[7]] 1, wherein thesecond peak density is greater than 200,000 peaks/mm2 when applying a Gaussian filter of 2.0 microns or 2 when applying a Gaussian filter of 0.08 microns.

12.	(Currently Amended) The method of claim [[7]] 1, wherein the  laminated article is [[a]] the piston.

13.	(Currently Amended) The  method of claim [[7]] 1, wherein the  laminated article is the stopper.

14.	(Previously Canceled)

15. (Canceled)

16.	(Currently Amended) The method of claim 1, 


wherein an external surface of the laminated inert film 

17-22.	(Canceled) 

23. (Currently Amended) The method of claim [[16]] 1, wherein the inert film 

24-29. (Canceled) 

30-31. (Previously Canceled)



37. (New) The method of claim 1, wherein the laminated article is configured to be utilized as a silicone-free elastomeric stopper or piston.

38. (New) The method of claim 1, wherein the mold comprises an upper mold half defining a plurality of protrusions and a lower mold half, and wherein the open cavity is one of a plurality of open cavities defined in the lower mold half with each of the open cavities corresponding to a respective one of the protrusions of the upper mold half.

39. (New) The method of claim 1, wherein compression molding the assembly in the mold comprises vulcanizing the elastomeric sheet under heat and pressure so as to become non-detachably joined to the inert film.

40. (New) The method of claim 1, wherein compression molding the assembly in the mold is carried out at a temperature of 120°C to 310°C under a pressure of about 40 to 350 kg/cm2 and for a duration of from a few seconds to 30 minutes.

41. (New) The method of claim 16, wherein the external surface of the laminated inert film has a mirror-like finish.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to utilize compression to laminate different layers of materials together, to utilize a release sheet having surface roughness and/or a pattern which transfer to an object during compression, lamination, and/or molding, and to select specific materials, mold designs, and/or techniques based on the impact these would have on physical or surface properties such as surface roughness of a laminate article, the prior art of record does not each or fairly suggest the claimed combination of steps and features, in particular whereby an elastomeric stopper or piston is manufactured by the claimed steps of placing the claimed assembly into a mold with the claimed inert film having an in initial surface roughness characterized by an initial peak density, compression molding the assembly as claimed such that the assembly is forced into the claimed cavity, the elastomeric sheet thereof is cured, and the inert film thereof is laminated onto the elastomeric sheet to form a laminated article, whereby localized contact areas between the inert film and the claimed release film are stretched during the forcing so as to increase surface roughness of the inert film to a second surface roughness characterized by a second peak density greater than the initial peak density, and removing the release film from the laminated inert film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742